Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 15/893,307 and is in response to a Request for Continued Examination filed 01/19/2021.
Claims 1-14 are previously pending, of those claims, claims 11-14 are withdrawn from consideration as being drawn to non-elected subject matter, claim 1 has been amended and new claims claim 15-16 have been added.  All amendments have been entered.  Claims 1-6, 8-10, and 15-16 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as obvious over MINAMIBORI (US 2015/0104593 A1) in view of MINAMIBORI (US 2015/0030910 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over MINAMIBORI (US 2015/0104593 A1) in view of MINAMIBORI (US 2015/0030910 A1) and AKITA (US 2012/0135301 A1).
With respect to claims 1-2.  MINAMIBORI ‘593 teaches a molding material for package, such as for a lithium ion battery case (paragraph 0039).  There is included an outer base material layer 13 laminated on a metal foil 11, and there is a matte coating layer 14 having a two layer structure and is formed on the outer base material layer 13, on the opposite side of the metal foil layer is an inner sealant layer 16 (paragraph 0040).  
The outer base material layer 13 is taken to be the claimed heat resistant resin layer, the inner sealant layer 16 is taken to be the claimed heat fusible resin layer, and the matte-coating layer 14 is taken to be the claimed print improving resin layer.
The outer base material layer 13 is formed of heat-resistant resin (paragraph 0043).  The inner sealant layer 16 is formed of a thermoplastic resin (paragraph 0044) such as an unstretched thermoplastic resin selected from the group including polypropylene (paragraph 0045).  The matte-coating layer 14 is a layer which is formed on the outer surface of the outer base material layer opposite the metal foil layer (paragraph 0060 and Figure 1) and is formed of a resin composition including a phenoxy resin and a urethane resin (paragraph 0062).  The urethane resin has a 
MINAMIBORI ‘593 does not explicitly teach that the matte layer comprises a resin water based emulsion having a surfactant added to form the matte layer.
MINAMIBORI ‘910 teaches a packaging material that includes a matte coat layer 20 (paragraph 0107).  The matte coating layer is made from a two liquid curing type heat resistant resin (paragraph 0107).  MINAMIBORI ‘910 teaches a resin aqueous emulsion used to form an adhesive layer 30, a surfactant such as a glycol group, ethylene oxide additives of glycol can be added (paragraph 0071).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the matte layer of MINAMIBORI ‘593 using the resin water based emulsion with a surfactant as taught by MINAMIBORI ‘910 as MINAMIBORI ‘910 teaches such a formulation has the beneficial result of forming a surface is excellent in surface smoothness (paragraph 0071).  
The claim limitation “to form” is taken to be a product by product type limitation and is not being given patentable weight.  In the present case the layer 14a is taken to have the same properties as the claimed adhesive layer formed by the resin-water based emulsion, as the layer is applied and then dried to form the layer 14a (paragraph 0103).  Therefore the solvent is removed, and therefore the structure would be similar to that of a resin water based emulsion, as water is taken to be the solvent, and it would be removed anyways, so the claim is not taken to claim the water being present.  
MINAMIBORI ‘593 teaches the inner sealant layer is made of a thermoplastic resin such as polypropylene (paragraph 0044).  This is taken to be analogous to the claimed heat fusible resin layer.  A thermoplastic resin such as polypropylene is taken to be heat fusible.
In the alternative AKITA teaches an electrochemical cell packaging material 10 that includes a metal foil layer 12 provided between a base layer 11 as an outermost layer and a heat-sealable layer 15 as the inner most layer (paragraph 0038).   The heat sealable layer is made of a propylene (paragraph 0059-0060).
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the thermoplastic resin of MINAMIBORI ‘593 with the heat sealable polypropylene resin of AKITA as this is a simple substitution of one known prior art element for another, as MINAMIBORI ‘593 teaches that polypropylene is a suitable material for the inner sealant layer, and then AKITA teaches a similarly placed layer that also teaches polypropylene, which is a heat sealable layer (paragraph 0060).  
With respect to claim 3.  MINAMIBORI ‘593 teaches the matte coating layer includes a phenoxy resin, which is taken to be an epoxy resin, and a urethane resin (paragraphs 0062 and 0064).  
With respect to claim 4.  MINAMIBORI ‘593 teaches the mixing ratio of the urethane resin to the phenoxy may be from 1.6 to 0.6 (paragraph 0065) which is taken to equate to 61.5:38.5 and 37.5:62.5.  In a specific example the phenoxy resin to the urethane resin is mixed in a mass ratio of 1:1.2 (paragraph 0099) which equates to 45.5:54.5.  
With respect to claim 5.  MINAMIBORI ‘593 teaches a matte-coating layer 14 that includes an upper layer 14b (paragraph 0076).  The upper layer 14b is formed of a resin composition including a fluorine-containing resin (paragraph 0077).  A urethane resin and/or an acrylic resin may be added to the fluorine containing resin to further improve the strength and the formability (paragraph 0078).  Therefore at the time the invention was filed one having ordinary skill in the art would have been further motivated to include in the print improving resin layer 14 the urethane and acrylic resin to the fluorine containing resin in the upper layer 14b in order to have the beneficial effect of improving the strength and the formability (paragraph 0078).  Therefore the print improving resin layer 14 of MINAMIBORI ‘593 is taken to include the phenoxy resin in the bottom layer (paragraphs 0061-0062) and an acrylic resin in the upper layer 14b (paragraphs 0076-0078).  
With respect to claims 5-6.  MINAMIBORI ‘593 teaches the upper layer 14b may include an acrylic resin (paragraph 0078).  However, MINAMIBORI ‘593 does not teach the print improving layer includes an acrylic and epoxy resin in a mass ratio of 98/2 to 40/60.
MINAMIBORI ‘910 teaches a packaging material 1 for a lithium secondary battery (paragraph 0048).  The material 1 includes a heat resistant resin stretched film layer 2, a thermoplastic resin inner layer 3, and a metal foil layer 4 (paragraph 0049).  On the surface of the heat resistant resin stretched film layer 2 is an easily adhesive layer 30 (paragraph 0049).  The adhesive layer 30 has a structure containing a urethane resin and an epoxy resin, or an acrylic acid ester resin and an epoxy resin 
MINAMIBORI ‘593 teaches the matte coating layer bottom layer 14a includes the phenoxy resin with excellent adhesive sproperty (paragraph 0063).  MINAMIBORI ‘910 then teaches a similar layer made of a urethane resin/epoxy resin, with a known alternative being the acrylic and epoxy resin (paragraph 0070).  Therefore at the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the phenoxy and urethane resin mixture of MINAMIBORI ‘593 with the acrylic and epoxy resin of MINAMIBORI ‘910 as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
With respect to claim 8.  MINAMIBORI ‘593 teaches an outer base material layer 13 (paragraph 0043).  The outer base material layer 13 is made of a heat resistant resin (paragraph 0042).  Such a resin may include stretched films, such as biaxially stretched polyamide, PBT, PET, or PEN films (paragraph 0042).  
With respect to claim 9.  MINAMIBORI ‘593 does not explicitly teach a lubricant is adhered to an outer surface of the print improving resin layer, the matte-coating layer 14.  
AKITA teaches a packaging material for electrochemical cells that include a base layer 11, a metal foil layer 12, and where the base layer 11 includes a printed layer 11c (abstract).  The base layer 11 includes a matte varnish layer 11a, a polyester film 11b, and a printed layer 11c (paragraph 0038).  The smoothness of the surface of the base layer 11 is also increased by the matte varnish layer 11a (paragraph 0039).  The 
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the matte varnish layer on top of the matte coating layer of MINAMIBORI ‘593 as AKITA teaches the benefit to such a layer is that it reduces the molding defects of the formation of the base layer (paragraph 0039).  
With respect to claim 15.  The rejection of claim 1 from above is repeated here.  MINAMIBORI ‘593 further teaches an adhesive layer 12 formed on an inner side of the outer base material 13 (Figure 1 and paragraph 0040).  
With respect to claim 16.  The matte-coating layer 14 is the claimed print improving resin layer, and is located as an outermost layer positioned opposite the metal foil layer on the packaging material (Figure 1).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MINAMIBORI (US 2015/0104593 A1)  in view of MINAMIBORI (US 2015/0030910 A1) or under MINAMIBORI (US 2015/0104593 A1) in view of AKITA (US 2012/0135301 A1) as applied to claim 1 above, and further in view of MINAMIBORI (US 2015/0044546 A1).
Claim 10 is dependent upon claim 9 which is rejected above in view of MINAMIBORI ‘593 and AKITA.  AKITA teaches the smoothness of the surface of the base layer can be adjusted by adding a lubricant to the matte varnish material (paragraph 0039).  However, AKITA does not explicitly teach the heat fusible resin 
MINAMIBORI ‘546 teaches a molding packaging material that includes an outer side base layer made of a heat resistant resin, an inner sealant layer, and a metal fil layer interposed therebetween (abstract).  There is a matte coat layer 14 formed on the outer base material layer 13 (paragraph 0062).  The matte coat layer further includes a lubricant (paragraph 0074).  The inner sealant layer 16 contains a thermoplastic and a lubricant (paragraph 0097).  The lubricant is added to improve the slippage of the surfaces of the inner sealant layers 16 and 18 (paragraph 0101).  The lubricant has the effect of improving the slippage and moldability (paragraph 0103) too much and there is a decrease in the mechanical strength of the sealant layer and the heat sealing characteristics (paragraph 0103).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the lubricant in the heat fusible resin layer, or the inner sealant layer 16 of MINAMIBORI ‘593 as taught by MINAMIBORI ‘546, as MINAMIBORI ‘546 teaches the benefits of the lubricant in the heat fusible resin layer is that it improves the slippage and moldability characteristics of the layer (MINAMIBORI ‘546 paragraph 0103).  The limitation of “the lubricant on the outer surface of the print improving resin layer is a lubricant presented on a surface of the heat fusible resin layer and transferred to the outer surface of the print improving resin layer” is taken to be a product by process type limitation and is not being given patentable weight.  

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
On page 7 of Applicant Arguments/Remarks Applicant argues that claim 1 has been amended to recite “a print improving resin layer is laminated on an outer side of the heat resistant resin layer opposite the metal foil layer.”  On page 7 Applicant argues that the rejection applies an adhesive layer as teaching the print improving resin layer of claim 1.  However Applicant notes that claim 1 does not recite an adhesive layer.  Applicant argues that the print improving resin layer is not an adhesive layer.  These arguments are not persuasive.
On paragraph [0019] of the specification as originally filed recites “In the shape-forming packaging material as recited in any one of the aforementioned Items [1] to [6], it may be configured such that the print improving resin layer is an adhesive layer formed by applying a resin-water-based emulsion to the heat resistant resin layer.”  Claim 1 then recites “wherein the print improving resin layer comprises a resin-water-based emulsion….”  Therefore the Examiner argues that in view of the specification as originally filed it is entirely reasonable to apply an adhesive layer for teaching the print improving resin layer.  
In addition the Examiner notes that in MINAMIBORI ‘593 the layer that is the print improving resin layer is layer 14, the matte-coating layer which is formed on the outer surface of the outer base material layer 13 (paragraph 0060).  Claim 1 recites “A shape-forming packaging material comprising: … a print improving resin layer … wherein the print improving resin layer comprises a resin-water based emulsion having a surfactant 
On pages 7-8 of Applicant Arguments/Remarks Applicant argues that claim 1 has been amended to recite that the print improving resin layer is laminated on an outer side of the heat resistant resin layer opposite the metal foil layer.  Applicant argues that Bottom layer 14a is not located on an outer side, but between upper layer 14b and outer base material layer 13.  This argument is not persuasive.  Claim 1 recites “a print improving resin layer is laminated on an outer side of the heat resistant resin layer opposite the metal foil layer”.  The argument that since layer 14a is not located on an outer side, but between the layer 14b and the outer base material layer 13 is not persuasive as it relates to unclaimed subject matter.  Specifically there is no limitation in claim 1 that would require the print improving resin layer to be the outermost layer as argued.  Instead the claim merely requires it to be on an outer side of the heat resistant resin layer opposite the metal foil layer.  The Examiner notes that this description perfectly describes the location of the layer 14a, as it is located on the outer surface of the base material layer 13 opposite the metal foil layer.  Further the Examiner notes that the way that “outer layer” is used in the claim explicitly forbids the interpretation that this refers to an “outermost” layer.  Claim 1 recites “a heat resistant resin layer as an outer layer” and “wherein a print improving resin layer is laminated on an outer side of the 
On page 8 of Applicant Arguments/Remarks Applicant argues that the adhesive layer 30 of MINAMIBORI ‘910 is not located on an outer side of a heat resistant resin stretched film layer 2.  This argument is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the present case it is the combination of MINAMIBORI ‘593 with MINAMIBORI ‘910 that meets the claim limitation.  
On page 8 of Applicant Arguments/Remarks Applicant argues that claim 16 further recites that “the print improving resin layer is an outermost layer positioned opposite the metal foil layer on the packaging material”.  Applicant notes that layer 14a is not the outermost layer.  This argument is not persuasive.  As noted above, the rejection equates layer 14 of MINAMIBORI ‘593 to meet the limitation for the claimed print improving resin layer, and layer 14 is the outermost layer.  The Examiner notes that claim 1 recites “the print improving resin layer comprises a resin-water-based emulsion having a surfactant added to form the print improving resin layer”.  Therefore the claim allows for additional elements to be present besides those formed by the resin-water-based emulsion with the surfactant.  Therefore it is taken to be reasonable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722